DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
Applicant's arguments have been fully considered.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160251526 A1) in view of Hashimoto (US 5539064 A)
	In reference to claim 1, Yang discloses an active-energy-ray-curable composition comprising: 
a monomer (A) having a hydrogen-bonding capacity in an amount of from 24% to 48% by mass relative to the total weight of the active-energy-ray-curable composition; and (“vinyl unsaturated monomer: 5-35%;” [Claim 12])
a compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms which comprises a diol or amine or comprises a higher alcohol…, in an amount of from 48% to 72% by mass relative to the total weight of the active-energyray- curable composition,  (“solvent: 60-90%.” [Claim 12] and “the solvent can be selected from the group consisting of conventional organic solvents, such as a fatty alcohol…isopropyl alcohol” [P0062])
Instant Application

Yang

Claimed Component
Description/example in publication
Claimed Component
Description/example in specification
monomer (A) having a hydrogen-bonding capacity…
24-48 wt%
“Examples of the monomer … an epoxy” [0019]
“vinyl unsaturated monomer: 5-35%” [Claim 12]
“epoxyacrylate” [0095]
a compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that
comprises 4 or more carbon atoms… 
48-72 wt%
“higher alcohols” [0026]
“solvent: 60-90%.” [Claim 12]
“fatty alcohol” [0062] (fatty alcohol is higher alcohol)

wherein a cured product of the active-energy-ray-curable composition is a solid that exhibits a compressive stress of 2 kPa or higher in response to compression by 1 %, and wherein the active-energy-ray-curable composition is a liquid in an environment of 60 degrees C.
	The ranges disclosed by Yang regarding compounds corresponding to monomer (A) and compound (B) overlap with the claimed range and render the claimed composition obvious.
	Yang further discloses that the curable composition is a resin and a majority of solvent. This would be a liquid at 60C.
	Yang does not disclose the claimed mechanical properties of the material once it is cured, however, Yang teaches a composition identical to the claimed composition. Since the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Furthermore, Yang’s composition would satisfy the required compressive stress requirement as further explained below. 
Imagine a block of material is compressed in the X direction by ΔX, 1%. The stress during this compression can be determined using the modulus. The modulus quantities the relationship between stress and strain.
Modulus (E) 	= stress/strain 
Stress means the force per area (e.g., newtons/meter2 = Pa) and strain means the proportional deformation (e.g., change in length / original length).
Modulus (E) 	= (stress)/(proportional deformation)
Modulus (E) 	= (stress) / (ΔX/X0)
When the material is compressed by 1% then the strain is 1/100.
Modulus (E) 	= (stress) / (ΔX/X0)
			= (stress|1%) / (1/100)
Solving for stress gives
stress|1%		= E/100
This means that when the material is compressed 1% the stress ≥ 2 kPa when E ≥ 0.000002 GPa.
	Polymers have a modulus of 0.1 - 2 GPa (for comparison, the modulus of cheddar cheese is 0.00025, wood is >10 and steel is >200 GPa). A cured epoxy or epoxyacrylate would have a modulus of at least 0.1 GPa and the stress would be at least = 1/100 * 0.1 GPa = 1000 kPa, which satisfies the claim limitation of > 2kpa at 1% compression.
	However, even if the modulus of Yang’s polymer in the composition is unknown, the composition still meets the claim because Yang teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see MPEP § 2112.01, I - II).
	The claim is rejected under 35 USC 103 because the ranges of Yang overlap with the claimed ranges. The claimed and prior art products are identical or substantially identical in structure or composition and a prima facie case of obviousness has been established.
	Yang teaches (B) is a solvent is “fatty alcohol… isopropyl alcohol and the like” [P0062] . Yang does not teach that (B) is 1-hexanol, 1-decanol, and 1-dodecanol.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, curables, Hashimoto discloses a similar curable (“(a) from 5 to 50% by weight of an ethylenically unsaturated monomer… ” [Abstract] and “mixture of unsaturated monomers comprising the above-mentioned components (a) and (b) and optionally component (c) is stirred under heat in a suitable organic solvent” [C2:60-65]) and that a suitable organic solvent for working with an ethylenically unsaturated monomer comprises “2-butanol, hexanol” (C3L3-4).
The combination would be achievable by using 2-butanol or hexanol as the solvent.  Since Yang teaches (B) is a solvent is “fatty alcohol… isopropyl alcohol and the like” [P0062], a person of skill in the art would expect that 2-butanol or hexanol to have an expectation of success because it falls within the class of solvents and are alcohols as suggested by Yang.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that (B) is 1-hexanol, 1-decanol, and 1-dodecanol.
A person having ordinary skill in the art would have been specifically motivated to use 2-butanol or hexanol as the solvent in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results.
	In reference to claim 2, Yang discloses the composition as in claim 1.
	Yang further discloses wherein the compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms comprises higher alcohol (“fatty alcohol” [0062]).
	In reference to claims 4-5, Yang discloses the composition as in claim 1.
	Yang does not disclose the same properties, however, Yang teaches a composition identical to the claimed composition. Since the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). For the reasons detailed in the rejection of Claim 1, the claimed and prior art products are identical or substantially identical in structure or composition and a prima facie case of obviousness has been established.
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure.
Instant Application

Hashimoto 
(US 5539064 A)
Claimed Component
Description/example in publication
Claimed Component
Description/example in specification
monomer (A) having a hydrogen-bonding capacity…
24-48 wt%
“Examples of the monomer … an epoxy” [0019]
“5 to 50% by weight of an ethylenically unsaturated monomer"

a compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that
comprises 4 or more carbon atoms… 
48-72 wt%
“higher alcohols” [0026]
“diluent”
“2-butanol, hexanol”

“from 10 to 95% by weight relative to the total amount of the composition”


US 9606274B2 teaches a “photoresist composition… 30% to 90% of a solvent… 2% to 20% of … unsaturated monomer” [Claim 1]
US 20170158792 A1 teaches “A photosensitive resin composition comprising: based on the total mass of the photosensitive resin composition, …5% to 40% of an unsaturated monomer … 20% to 70% of a solvent” [Claim 1]. The solvent is “diethylene glycol monobutyl ether” [0016], corresponding to claim element B.
US 20020119263 teaches “a radiation sensitive composition” [abstract] comprising compound B (“Examples of the solvent include… n-butyl butyrate” [0119]… “solvent should be preferably 5 to 50 wt %” [0126]) and compound A (“N-substituted maleimide is copolymerized in the alkali-soluble resin (I) in an amount of preferably 5 to 50 wt %” [0070])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744